Title: To George Washington from Peter Summers, 19 June 1781
From: Summers, Peter
To: Washington, George


                        
                            Sir
                            Philadelphia June 19. 1781
                        
                        Having had the honor to serve as an Officer in the Pennsylvania-Line for some time past; and having an
                            anxiety at all times to serve my Country in a Military Capacity, nothing but the utmost necessity cou’d in any measure
                            induce me to relinquish a Life so agreeable and a service I have ever deemed laudable; but notwithstanding these
                            considerations I am now reduced to the necessity of offering my Resignation, being at the head of a small Family which
                            cannot subsist without my immediate personal attention. I am reduced to this alternative or otherwise be instrumental in
                            their utter Ruin. I have the honor to be with Sentiments of the highest Respect Your Excellencys Most Obedient And Most
                            humble Servant
                        
                            Peter Summers
                            Lieut. 4th Penn: Regt

                        
                    